Citation Nr: 1530965	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bunion deformity of the right foot and valgus of both feet.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a compensable rating for residuals of a fracture of the left middle finger prior to April 16, 2010, and a rating in excess of 10 percent from that date.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in May 2015, but failed to report.  His request for a hearing is, therefore, deemed withdrawn.  38 C.F.R. § 20.702(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed December 2004 determination denied the Veteran service connection for a bilateral foot disability finding, in part, there was no evidence showing such disability was incurred in service.

2.  Evidence received subsequent to the December 2004 determination does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bunion deformity of the right foot and valgus of both feet.

2.  The Veteran has Level II hearing in the right ear and Level XI hearing in the left ear.

3.  Prior to April 16, 2010, there was full range of motion of the left middle finger without pain.

4.  From April 16, 2010, the residuals of the fracture of the left middle finger include pain on motion.  There was a gap in excess of one inch between the fingertip and the proximal transverse crease of the palm.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, so the claim of service connection for a bunion deformity of the right foot and valgus of both feet is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  A rating in excess of 10 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

3.  A compensable rating for residuals of a fracture of the left middle finger prior to April 16, 2010, and a rating in excess of 10 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Codes 5226, 5229 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in May 2008 and November 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The May 2008 letter complied with the notice requirements for claims involving new and material evidence set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded adequate VA examinations with respect to his bilateral hearing loss and left middle finger claims.  In regard to the new and material evidence issue, as the claim is not reopened, no examination is necessary.  38 C.F.R. § 3.159(4)(iii).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show that the Veteran was to be issued low quarters shoes in May 2004 for a tender os calcis.  In August 1954, it was noted the Veteran had bad feet, and he was referred to the orthopedic clinic.  A report of medical examination in 1954 for purposes of transfer shows the feet were normal.  

In a statement dated in January 1981, a podiatrist reported he had been treating the Veteran since 1969, and had most recently seen him the previous month for complaints of recurring pain in the legs and feet.  The podiatrist stated the Veteran had developed a bunion deformity on the right foot, and he had rear foot valgus on each foot.  The treatment consisted of new orthotics.  It was indicated that orthotics had previously been prescribed in 1973.

Private medical records show the Veteran was treated for plantar fasciitis of the right foot in January 2005.

Service connection for a bilateral foot disability has been denied by the RO on five previous occasions, most recently in December 2004.  The Veteran's claim was originally denied in June 1981 on the basis that his right foot and leg complaints in service were acute and transitory and not related to his complaints at that time.  In December 2004, it was stated that new and material evidence had not been received to reopen the claim.

In July 1985, the Veteran presented to a VA clinic with complaints of intermittent bilateral calf pain.  An examination of the feet revealed no deformity, swelling or dislocation.  He stood with mild pronation.  It was noted he wore arch supports in his shoes.  X-rays of the feet were negative.  The diagnosis was possible foot strain.  He was seen in the orthopedic clinic the following month and it was noted he had retired from his job as a letter carrier in 1973, but that he had no problems with his feet during his employment.  It was reported in April 1986 that the Veteran was to be given shoes with a medial arch build-up for pes planus.  These VA treatment records were apparently received in 2008.

On June 2008 VA audiometric examination, the Veteran complained of an increased hearing loss.  An audiogram disclosed that the hearing threshold levels in decibels in the right ear were 30, 35, 75 and 75 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 80, 75, 75 and 90.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 4 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

A VA bones examination was conducted in June 2008.  It was noted the Veteran is right-handed.  He complained of pain in the middle finger of his left hand.  An examination demonstrated no evidence of bone or joint deformity.  It was noted the middle finger of the left hand tightened up when he needed to hold an object for an extended period of time or when he was walking or carrying a bag in each hand or when holding a railing.  He was unable to catch balls in his left hand due to pain.  He had difficulty when trying to tuck his shirt in on the left side or when he tried to tie his shoe.

On VA hands examination in June 2008, it was reported the Veteran had no history of decrease in hand strength or dexterity.  An examination showed no ankylosis or deformity.  There was no gap between the thumb pad and the tips of the fingers on attempted opposition of the thumb to the fingers.  There was no gap between the finger and proximal transverse crease of the hand on maximal flexion of the finger.  There was no decreased strength for pushing, pulling and twisting.  There was no decreased dexterity for twisting, probing, writing and touching.  The metacarpophalangeal, proximal interphalangeal and distal interphalangeal joints all had 0-90 degrees of flexion.  There was no pain and no additional pain or loss of motion after repetitive use.  The diagnosis was lack of range of motion of the middle finger of the left hand, status post remote fracture. 

On VA examination of the feet in July 2008, the Veteran stated he was given shoes in service for a condition he could not remember.  He complained of pain in his right arch/heel for five to six months.  The diagnosis was plantar fasciitis.  The examiner opined it was less likely than not that the Veteran's current plantar fasciitis that began that year was at all related to his service in the 1950's.  

On VA audiometric examination in June 2010, the Veteran reported that his hearing acuity had decreased.  An audiogram showed that the hearing threshold levels in decibels in the right ear were 30, 40, 75 and 75 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 80, 75, 80 and 90.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 10 percent in the left ear.  It was stated the tests showed the Veteran had a bilateral sensorineural hearing loss.

A VA examination of the hands was conducted in June 2010.  The Veteran reported no decrease in strength, but did note a decrease in dexterity of the left hand.  He stated he had a difficult time holding objects in his left hand.  The examiner indicated there was objective evidence of pain on motion of the middle finger of the left hand, but that range of motion was normal.  The gap between the long finger and the proximal transvers crease of the hand on maximal flexion of the finger was greater than two inches.  There was no additional or new limitation of motion after repetitive motion.  The examiner stated the results of range of motion testing were worse on the present examination in comparison to the previous examination.  The Veteran indicated this was due to pain resulting from bad weather.  

Private medical records show the Veteran was seen in July 2007 for complaints pain at the bottom of both heels on and off for many months.  The diagnoses were bilateral plantar fasciitis, bilateral pes planus, bilateral tinea pedis and bilateral onychomycosis.  

VA outpatient treatment records show the Veteran was seen from 2005 to 2014 for foot complaints with assessments including right heel arthralgia, pes planus and plantar fasciitis. 

	New and material 

A final decision by the RO may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the Veteran's petition to reopen his claim of service connection must be denied because the evidence submitted since the last final decision is not "new and material."  To the extent that any of the post-2004 evidence can properly be considered "new," it is not "material" because it is not probative of the issue of service connection.  While the Veteran maintains that his bilateral foot disorder is related to service, the new evidence of record does not contain any competent medical opinion which would tend to establish a causal nexus between a current bilateral foot disability and service. 

The additional evidence received since the December 2004 determination includes the opinion of the VA examiner following the July 2008 examination that the Veteran's plantar fasciitis was not related to service.  It is noted the examiner reviewed the record and noted the Veteran's statement that he had been issued shoes while in service for an unspecified condition.

As new and material evidence has not been submitted, the claim to reopen must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

      Bilateral hearing loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Where there is an exceptional pattern of hearing loss (e.g., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more) the hearing impairment may be evaluated by applying either Table VI or Table VIA (rating on puretone thresholds alone), whichever provides for a higher rating.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

While the pattern of the Veteran's hearing loss in his left ear permits using either Table VI or Table VIa, the Board finds that Table VI is more advantageous to him as he has Level XI hearing using that table, while under Table VIa, his hearing is Level VII.  

Applying 38 C.F.R. § 4.85 Table VI to the findings on the June 2008 and June 2010 VA audiometric examinations establishes that the Veteran had Level II hearing acuity in the right ear.  Since he has Level XI hearing in the left ear, this results in a 10 percent evaluation for the Veteran's bilateral hearing loss.  The Board finds the examinations to have been adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiner specifically commented on the functional impairment that results from the hearing loss shown (difficulty hearing, which is encompassed by the rating currently assigned).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran is competent to report symptoms he experiences, including difficulty hearing, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating for bilateral hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for bilateral hearing loss.

	Residuals of a fracture of the left middle finger 

A 10 percent evaluation may be assigned for limitation of motion of the index or long finger of the major or minor extremity with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees, a noncompensable evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

A 10 percent rating may be assigned for unfavorable or favorable ankylosis of the long finger of the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5226.

A 20 percent evaluation is assignable for amputation of the long finger of the minor extremity with metacarpal resection (more than one-half the bone lost).  Without metacarpal resection, at proximal interphalangeal joint or proximal thereto, a 10 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5154.

The initial question is whether a compensable evaluation is warranted for the residuals of a left middle finger fracture prior to April 16, 2010.  The June 2008 VA examination demonstrates there was essentially full, painless range of motion of the joints of the middle finger.  It was specifically noted that ankylosis was not present.  Thus, there is no basis on which a higher rating was appropriate.  

The Board must also determine whether a rating in excess of 10 percent is warranted from April 16, 2010.  The June 2010 VA examination shows the Veteran had difficulty holding objects.  Although he had full range of motion, the examiner commented he had pain on motion.  

The June 2010 VA examination provided the initial clinical evidence that the Veteran's left middle finger disability had increased in severity.  The finding of pain on motion, in conjunction with the fact there was a gap of more than one inch between the fingertip and the proximal transverse crease of the palm, supports the 10 percent rating that was assigned.  In order to assign a higher rating, the findings must be equivalent to an amputation with metacarpal resection   Since this has not been shown, a rating in excess of 10 percent from April 16, 2010, is not warranted.

The Veteran is competent to report symptoms he experiences, including pain, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating for residuals of a fracture of the left middle finger.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for residuals of a fracture of the left middle finger prior to April 16, 2010, or a rating in excess of 10 percent from that date.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's bilateral hearing loss and residuals of a left middle finger fracture are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the Veteran's bilateral hearing loss or left middle finger disability impact on employability.  There is no indication in the evidence of record that by virtue of these disabilities the Veteran is rendered incapable of gainful employment.


ORDER

New and material evidence has not been received, and the claim for service connection for a bunion deformity of the right and valgus of both feet is not reopened.  

An increased rating for bilateral hearing loss is denied.

A compensable rating for residuals of a fracture of the left middle finger prior to April 16, 2010 and a rating in excess of 10 percent from that date are denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


